Citation Nr: 1001094	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  06-27 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to July 
1970.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a May 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Waco, Texas (RO).  In September 2008, the Board remanded the 
appeal to provide the Veteran with a hearing he had 
requested.  In July 2009, the Veteran testified at a hearing 
before the undersigned at the RO.

The issue of entitlement to service connection for 
posttraumatic stress disorder (PTSD) is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A June 1997 rating decision denied the Veteran's claim of 
entitlement to service connection for PTSD.

2.  Evidence associated with the claims file since the June 
1997 rating decision was not of record at the time of the 
June 1997 decision and relates to unestablished facts 
necessary to substantiate the Veteran's claim of entitlement 
to service connection for PTSD.


CONCLUSION OF LAW

The evidence received since the June 1997 rating decision is 
new and material, and the claim of entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issue of whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for PTSD as the Board is 
taking action favorable to the Veteran by reopening this 
claim.  As such, this decision poses no risk of prejudice to 
the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

An unappealed rating decision in June 1997 denied the 
Veteran's claim of entitlement to service connection for PTSD 
on the basis that the evidence of record did not show that 
the Veteran had a diagnoses of PTSD for VA purposes nor that 
his claimed stressor had been corroborated.  The Veteran did 
not file a notice of disagreement after the June 1997 rating 
decision.  Therefore, the June 1997 rating decision is final 
based on the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103 (2009).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

In November 2004, a claim to reopen the issue of entitlement 
to service connection for PTSD was received.  Evidence of 
record received since the June 1997 rating decision includes 
VA medical records dated from May 1997 to November 2008, 
stressor statements dated in September 2005 and May 2006, a 
history of the USS ENTERPRISE (CA-65) printed in December 
2006, and a July 2009 transcript of a hearing before the 
Board.  All of the above-listed evidence received since the 
June 1997 rating decision is "new" in that it was not of 
record at the time of the June 1997 decision.  

As to the history of the USS ENTERPRISE printed in December 
2006, it includes a summary of an event which matches the 
Veteran's claimed stressor.  A hand-written note by the RO on 
this printed history states that on the basis of that 
information "an in-service stressor is conceded" because 
the Veteran's service personnel records show that he served 
on the USS ENTERPRISE at the time of a January 1969 
explosion.  Accordingly, this newly received evidence 
corroborates the Veteran's previously unverified stressor.  

As to the medical evidence, these include positive VA PTSD 
screens dated in December 2004 and April 2006, and multiple 
diagnoses of PTSD dated in May 2005.  Accordingly, this newly 
received evidence provides for the first time a diagnosis of 
PTSD.

Accordingly, the Board finds that evidence received since the 
June 1997 rating decision relates to the unestablished facts 
necessary to substantiate the Veteran's claim of entitlement 
to service connection for PTSD.  Therefore, the Board finds 
that history of the USS ENTERPRISE printed in December 2006 
and the May 2005 VA PTSD diagnoses raise a reasonable 
possibility of substantiating the Veteran's claim.  See 38 
C.F.R. § 3.156(a).  As such, the Veteran's claim of 
entitlement to service connection for PTSD is reopened.


ORDER

As new and material evidence has been submitted, the claim of 
entitlement to service connection for PTSD is reopened; to 
this extent the appeal is allowed.


REMAND

As noted above, the record includes positive VA PTSD screens 
dated in December 2004 and April 2006, and multiple diagnoses 
of PTSD dated in May 2005. Also as noted above, the RO has 
verified the Veteran's stressor.  However, the record on 
appeal does not contain a medical opinion which specifically 
cites to the verified in-service stressor as being the cause 
of the Veteran's current PTSD.  38 C.F.R. § 3.304(f) (2009).  
Therefore, a remand to obtain such an opinion is required.  
38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 
Vet. App. 79, 84-86 (2006).

In this regard, the Board notes that the record reveals that 
the Veteran has failed to show for two VA examinations 
scheduled in connection with his appeal.  However, as to the 
first examination, the record shows that notice of that 
examination was not mailed to his last address of record.  
See 38 C.F.R. § 3.1(q) (2009).  As to the second VA 
examination, the record does not include any letter that was 
sent to the Veteran notifying him of this examination.  
Accordingly, it is impossible for the Board to determine 
whether he was properly notified of the examination.  
Therefore, the Board finds that despite the above history a 
remand to provide the Veteran with a psychiatric examination 
in order to determine whether he currently has PTSD as the 
result of a verified in-service stressor is required.  Id.

Accordingly, the case is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should schedule the 
Veteran for a comprehensive VA 
psychiatric examination to determine 
whether he has PTSD as the result of a 
verified stressor from military service 
which is consistent with the criteria of 
AMERICAN PSYCHIATRIC ASSOCIATION:  
DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th Edition (1994) (DSM 
IV).  The entire claims file and a copy 
of this remand should be made available 
to the examiner prior to this 
examination.  The examiner should 
specifically note that the claims file 
has been reviewed.  The examiner should 
address each of the DSM-IV criteria for 
PTSD and explain why the Veteran does, or 
does not, meet them.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
must also state whether the PTSD is 
related to the January 1969 explosion on 
the USS ENTERPRISE or any other verified 
in-service stressor.  

Any opinion provided must include an 
explanation of the basis for the opinion.  

If any of the above requested opinions 
cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  

2.  The RO/AMC should notify the Veteran 
that it is his responsibility to report 
for any VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report 
for any scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  Copies of all 
documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

3.  The RO/AMC should thereafter provided 
the Veteran with updated VCAA notice as 
to his service connection claim in 
accordance with the United States Court 
of Appeals for Veterans Claims (Court) 
holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) as well as 
38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. 
§ 3.159.

4.  The RO/AMC should then readjudicate 
the claim.  If the claim remains denied, 
the Veteran and his representative must 
be provided a supplemental statement of 
the case that includes, among other 
things, a citation to 38 C.F.R. §§ 3.158, 
3.655.  After the Veteran and his 
representative have had an adequate 
opportunity to respond to the 
supplemental statement of the case, the 
appeal must be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


